Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joshua Barrett Shapiro appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C. § 1915(e)(2)(B) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Shapiro v. Stiles, No. 2:09-cv-00344-MSD-FBS (E.D.Va. Oct. 30, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in *310the materials before the court and argument would not aid the decisional process.

AFFIRMED.